Title: To Benjamin Franklin from William Clarke, 18 March 1754
From: Clarke, William
To: Franklin, Benjamin


Sir,
Boston March 18th. 1754
The enclosed Account I had some time ago from a Gentleman in this Town as the substance of what he had collected from conversing with Mr. Pattin, when he was last here, but as it was only from recollecting what had passed between them Months before, some Articles may be wrong; and as I should be glad of a particular information of several other things not contained in it; I shall esteem it a particular favour, if it will not break in too much upon your time, which I know is always usefully employed, to have from you a particular Account of the following Articles vizt.
How far the inclosed account is true, how low down the River Ohio he has been, where he was taken, what Forts the French had that he knew of before the late War upon the Lakes, upon the Rivers issuing out of or running into the Lakes, or those that empty themselves into the River Missisippi, with their Scituation distances from each other, and their Strength both as to men and Guns; what Tribes of Indians trade with the English, and the number of them, tho I beleive you know the state of most of these Facts better your self, than he can. The following I am sure you must be much better Acquainted with. What Tribes of Indians are in Alliance with the Six Nations, what Number they are computed at, the Number of the Six nations themselves, whether all the Tribes of Indians in alliance with the Six Nations are likewise in Alliance with the English, Whether the Six Nations and their Allies trade wholly or cheifly with the English. Whether any of the French Indians as we vulgarly call them ever trade with us. It would be very agreeable to know the Rout by which Mr. Pattin was carried to Quebec and where he afterwards lived among the Indians, as also the Rout of your Traders into the Indian Country.
I understand that Mr. Pattin has lately been sent by Govr. Hamilton to gain as thorough a knowledge as may be of the late and present transactions of the French upon the back of the English Settlements Southward and Westward. I am extremely desirous to see a particular Account of his report.

In the Treaty between the Indians of the Six nations and the Commissioners of Pensylvania the last Year, of which number I have the Satisfaction to see that you were one, I observe that the French Commander acquainted the Indians that he had orders to build four Forts vizt at Weningo Mohongialo Forks Logs Town and Beaver Creek. I have not in any Maps I have been able to procure found any such names. I should be obliged to you to let me know by what names these places are called in Bellin’s or D’Anville’s Maps or if they are not particularly pointed out what distance they respectively are from Lake Erie and how they bear from it.
The Govr. at whose desire, as well as for my own Satisfaction I write this, bids me make his compliments very particularly to you, I have often heard him speak with great satisfaction of the Character you had acquired in France. He designs very soon to begin a correspondence with you, and would have done it sooner were he not so fully employed.
I am with the greatest esteem Your most obedient humble Servant
Wm: Clarke
Benja: Franklin Esqr.
